ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status filed by respondent and the Office of Disciplinary Counsel, and the findings and recommendation of the hearing committee,
IT IS ORDERED that respondent be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
TRAYLOR, J., would deny the application.
FOR THE COURT.
/s/ Jeannette Theriot Knoll
JUSTICE, SUPREME COURT OF LOUISIANA